Citation Nr: 0310660	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
abdominal pain of unknown origin, evidenced by vomiting, 
weight loss, and fatigue, due to undiagnosed illness, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Detroit, Michigan, Regional Office 
(RO).  


REMAND

Following receipt of this matter at the Board, the Board 
undertook development of this claim, pursuant to 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  The development was completed.  Specifically, a 
medical examination was conducted, and a report of that 
examination has been added to the record.  In view of the 
recent decision in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), the 
Board will remand this matter to the RO for further action.

Furthermore, it appears that a VA examination was conducted 
July 16, 2002.  This examination is noted to have taken 
place, but no record of the examination is in the file.  

Because of the aforementioned Federal Circuit Court case, a 
remand in this case is required.  The RO should address the 
new evidence added to the record since the most recent 
supplemental statement of the case (SSOC).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain a report of the 
VA psychiatric examination conducted July 
16, 2002, at the VA Medical Center at 
Allen Park.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by sections 3 
and 4 of the Veterans Claims Assistance 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  The RO 
should review the claim, and include all 
evidence, including that added to the 
claim since the SOC was issued.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




